
	
		I
		111th CONGRESS
		2d Session
		H. R. 4587
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Mr. Neugebauer
			 introduced the following bill; which was referred to the
			 Committee on Rules, and
			 in addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  spending limits be imposed when the statutory limit on the public debt is
		  increased.
	
	
		1.Short titleThis Act may be cited as the
			 Cap Spending to Reduce Borrowing
			 Act.
		2.Spending limits
			 when debt ceiling increased
			(a)In
			 generalSection 312 of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new subsection:
				
					(g)Point of order
				To require spending limits whenever debt ceiling increases(1)Except as provided by
				paragraph (2), it shall not be in order in the House of Representatives or the
				Senate to consider any bill or joint resolution, or amendment thereto or
				conference report thereon, that increases the statutory limit on the public
				debt unless such bill, joint resolution, amendment, or conference report, as
				the case may be, includes limits on the total level of discretionary spending
				and on the total level of direct spending for each of 10 consecutive fiscal
				years beginning with the first fiscal year in which the increase in the
				statutory limit on the public debt would occur.
						(2)Paragraph (1) shall not apply to any
				measure that increases the statutory limit on the public debt if statutory
				limits on the total level of discretionary spending and on the total level of
				direct spending for each of 10 consecutive fiscal years beginning with the
				first fiscal year in which the increase in the statutory limit on the public
				debt would occur are in
				place.
						.
			(b)Conforming
			 amendmentSubsections (c)(1) and (d)(2) of section 904 of the
			 Congressional Budget Act of 1974 are each amended by inserting
			 312(g), after 310(d)(2),.
			3.Repeal of
			 Gephardt ruleThe Rules of the
			 House of Representatives are amended by repealing rule XXVIII (relating to the
			 statutory limit on public debt) and redesignating rule XXIX as rule
			 XXVIII.
		
